Citation Nr: 1428333	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  05-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Grave's disease.

2.  Entitlement to service connection for a chronic disorder manifested by skin signs and symptoms.

3.  Entitlement to service connection for a chronic disorder manifested by neuropsychiatric signs and symptoms, sleep disturbance, and fatigue.

4.  Entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, elevated temperatures, and joint pain.

5.  Entitlement to service connection for a chronic disorder manifested by gastrointestinal signs and symptoms and abnormal pap smears.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, with service in Southwest Asia from January 7, 1991, to May 25, 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the RO.  The issues have been characterized to more accurately reflect the Veteran's actual claims for symptoms of an undiagnosed illness as a result of service in Southwest Asia during the Persian Gulf War. 

The Board remanded the issues on appeal in March 2008, June 2011, and February 2013 for further development of the record.

The issue of entitlement to service connection for a chronic disorder manifested by gastrointestinal signs and symptoms and abnormal pap smears is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current Grave's disease was not manifest in service and is unrelated to service.  

2.  The Veteran's current primary cutaneous vasculitis at least as likely as not is related to her Southwest Asia Service during the Persian Gulf War.  

3.  The Veteran's major depressive disorder with sleep disturbance and fatigue was caused by her service-connected primary cutaneous vasculitis.  

4.  The Veteran's elevated liver enzymes, hyperlipidemia, possible adrenal insufficiency, joint pain, and elevated temperatures during the claim period were laboratory findings or subjective complaints without related disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Grave's disease are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for primary cutaneous vasculitis are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for major depressive disorder with sleep disturbance and fatigue are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

4.  The criteria for service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, elevated temperatures, and joint pain are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Adequate notice was provided through August 2003, February 2006, April 2008, and September 2008 letters to the Veteran.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2009, 2010, 2011, and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to May 1991. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Subject to various conditions, service connection may be granted for a qualifying chronic disability including an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App.439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).

Grave's disease

Service treatment records are silent for reference to Grave's disease.  The 2013 VA examination report notes that it was diagnosed in 2001, which was about 10 years after service separation, and finds that it was less likely than not incurred in service or caused by an in-service event, injury, or illness.  The examiner noted that Grave's disease is not on the list of diseases presumptive to Gulf War Veterans, and that it is one of the most common autoimmune diseases, with women affected more than men.  The examiner indicated that the weight of the evidence is against a relationship between Grave's disease and service in the Gulf region.  

In light of the evidence, service connection is not warranted for Grave's disease.  The evidence shows that it is a diagnosed disorder which was not manifest in service and is unrelated to service. 

Skin disorder

A VA examiner indicated in December 2013 that the Veteran has primary cutaneous vasculitis, and that it was at least as likely as not incurred in service.  The examiner noted that a biopsy confirmed vasculitis in 2005, but that the Veteran had lesions well before the diagnosis.  The examiner indicated that the underlying etiology of the ulcerations and the underlying etiology of vasculitis is undiagnosed illness.  Thus, the cutaneous vasculitis with residual scarring and recurrent lesions is at least as likely as not due to an autoimmune disease of unknown etiology, and the Veteran has a history of Gulf War exposures.  A September 2008 private medical opinion from an environmental medicine physician states that the Veteran's ulcerative vasculitis was more likely than not a result of her service.  A September 2006 letter from a private physician is also supportive.  Based on the evidence, the Board finds that service connection is warranted for the Veteran's primary cutaneous vasculitis as at least as likely as not being related to the Veteran's Southwest Asia Service.  

Psychiatric disorder with sleep disturbance and fatigue

The 2013 VA examination reports identify the Veteran as having major depressive disorder, and indicate that its manifestations include sleep disturbance, and that it is at least as likely as not due to the Veteran's primary cutaneous vasculitis.  The examiner noted that the Veteran had an idiopathic immune system disorder (her primary cutaneous vasculitis), and that individuals who suffer from chronic medical issues typically have higher rates of depression when compared to the general population, due to decreased physical activity, decline in self-esteem, preoccupation with depressive thoughts, and increased social avoidance.  In light of this information, the Board finds that secondary service connection is warranted for major depressive disorder as secondary to the Veteran's service-connected primary cutaneous vasculitis.  An examiner in 2013 indicated that the Veteran's sleep disturbance is part of the Veteran's depressive disorder, and an examiner in December 2009 indicated that she had fatigue due to her depression, and so service connection for these symptoms is recognized as due to the Veteran's major depressive disorder.  

Abnormal liver enzymes, hyperlipidemia, adrenal insufficiency, elevated temperatures, and joint pain

The evidence shows that the Veteran does not have chronic disorders manifested by abnormal liver enzymes, hyperlipidemia, abnormal pap smears, abnormal or possibly abnormal adrenal test results, elevated temperatures, or joint pain.  

The Board notes that there are no objective symptoms or medical findings indicative of disability.  There have merely been laboratory findings, and, for joint pain, complaints.  X-rays of multiple joints were negative in 2013.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Here, the abnormal laboratory findings and joint pain have resulted in no objective symptomatology and so they are not disabilities for VA purposes, since there is no industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1 (2013); 61 Fed. Reg. 20,440, 20.445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Therefore, the Veteran cannot be granted service connection for abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, elevated temperatures, or joint pain on a direct basis, as there are no current disabilities.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Veteran is also not entitled to service connection on a presumptive basis due to her status as a Gulf War Veteran.

Here, the Veteran is not entitled to service connection because her laboratory study results and joint pain do not meet the definition of an undiagnosed illness, as there is no objective evidence that they have manifested to a compensable degree.  Accordingly, without evidence of any objective manifestations to a compensable degree, the Veteran is not entitled to service connection.  

The preponderance of the evidence is against service connection for the claims being denied.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for Grave's disease is denied.

Service connection for primary cutaneous vasculitis granted. 

Service connection for major depressive disorder with sleep disturbance and fatigue is granted.  

Service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, adrenal insufficiency, elevated temperatures, and joint pain is denied.


REMAND

Concerning the claim for service connection for a chronic disorder manifested by gastrointestinal signs and symptoms and abnormal pap smears, an August 2001 VA examination report shows that the Veteran has had nausea and vomiting due to migraine headaches.  Service treatment records show treatment of headaches on 2 occasions in service, in February and April 1991.  There is no medical opinion of record on the matter of whether the Veteran's current migraine headaches with nausea and vomiting are related to service manifestations, and one is necessary in order to determine whether the Veteran's gastrointestinal signs and sympotms are related to service.  Accordingly, remand is required.  Additionally, the Veteran had had abnormal pap smears in the past and a 2013 VA examination report indicates that for the last 5 years, she had been bleeding every 2 weeks and so she had a hysterectomy in November 2011.  It was reported that she had been treated at the Gratiot Hospital in Alma, Michigan in 2011 and at the Carson City Hospital in Carson City, Michigan in 2012.  These reports should be obtained, followed by a VA examination as indicated below.  It is possible that whatever was causing the abnormal pap smears was responsible for her bleeding, hysterectomy, and some of her nausea and vomiting.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which may be relevant to the Veteran's claims for service connection for disorder manifested by nausea, vomiting, and abnormal pap smears.  These should include all records of treatment she received at the Gratiot Hospital and Carson City Hospital or any other health care providers from 2006, leading up to and following her November 2011 hysterectomy, which are relevant and not of record.  

2.  After the above development is completed, the RO should schedule the Veteran for appropriate examinations to determine the etiology of her current headache disorder.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current headache disorder was manifest in service or within 1 year of discharge, or is otherwise causally related to service?  Detailed reasons for the response must be furnished, with the service treatment records showing treatment for headaches being considered.  The examiner should also comment as to whether the headache disorder results in nausea and vomiting.

3.  After the above development is completed, the RO should schedule the Veteran for appropriate examinations to determine what resulted in her November 2011 hysterectomy and whether such disorder was causing nausea, vomiting, and/or abnormal pap smears.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the disorder which resulted in the Veteran's hysterectomy disorder was manifest in service or within 1 year of discharge (if such disorder was cancer), or is otherwise causally related to service?  Detailed reasons for the response must be furnished.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


